DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on March 11, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/26/2021 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on March 11, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

7.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Haga (US 2017/0222545) in view of Suntio et al (US 2012/0008356), and in further view of Zhou et al (US 9,590,494).
 	Regarding claim 1, Haga discloses a multi-module single-phase device-multiplexing active power decoupling cascaded rectifier (i.e. circuit of Figure 2), the rectifier (i.e. circuit of Figure 2) comprising: 
 	n device-multiplexing active power decoupling H-bridge units (Fig. 2, circuit blocks 5) that are cascaded (See Figure 2), n≥2; each device-multiplexing active power decoupling H-bridge unit (Fig. 2, circuit blocks 5) comprising: a bridge arm H1 (Fig. 2, circuit of diode 11 and switch 31) and a bridge arm H2 (Fig. 2, circuit of diode 12 and switch 32) connected in parallel, a decoupling capacitor branch (Fig. 2, capacitor 51), and a resistive load (Fig. 2, load 3); and a midpoint (Fig. 2, shared node between diode 11, switch 31 and choke 2) of an bridge arm H1 (Fig. 2, circuit of diode 11 and switch 31) of a first device- multiplexing active power decoupling H-bridge unit (Fig. 2, circuit blocks 5) being sequentially connected in series to an inductor Ls (Fig. 1, inductor Lin), and a power supply Us (Fig. 2, AC power supply 1), and then connected to a midpoint (Fig. 2, shared node between diode 12 and switch 32 of bottom circuit block 5) of a bridge arm H2 (Fig. 2, circuit of diode 12 and switch 32) of a last device-multiplexing active power decoupling H-bridge unit (Fig. 2, bottom circuit block 5).
 	Haga fails to disclose where the decoupling capacitor branch is formed by two capacitors connected in series, a decoupling inductor being connected in series 
 	However, Suntio et al discloses where a decoupling capacitor branch (Fig. 1, circuit of capacitors C1 and C2) is formed by two capacitors (i.e. capacitors C1 and C2 of Figure 1) connected in series, a decoupling inductor (Fig. 1, inductor L1) being connected in series between a midpoint (Fig. 1, node 2) of the decoupling capacitor branch (Fig. 1, circuit of capacitors C1 and C2) and a midpoint (Fig. 1, node 4) of a bridge arm H2 (Fig. 1, circuit of switches S1 and S3).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Haga, by including a decoupling capacitor branch, as taught by Suntio et al, in order to obtain a converter circuit capable of extracting maximum power from a power source. 
 	Zhou et al discloses where a midpoint (Fig. 4, node 128) of an bridge arm H1 (Fig. 4, circuit of switches 136 and 138) of a first device-multiplexing active power decoupling H-bridge unit (i.e. circuit of Figure 4) being sequentially connected in series to an inductor Ls (Fig. 4, inductor 142), a resistor Rs (Fig. 4, resistor 404), and a power supply Us (Fig. 4, source 102).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Haga, by including a midpoint connected in series, as taught by Zhou et al, in order to obtain a . 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 9,590,494) in view of Suntio et al (US 2012/0008356).
 	Regarding claim 6, Zhou et al discloses a single-phase device-multiplexing active power decoupling cascaded rectifier (i.e. circuit of Figure 4), comprising: a bridge arm H1 (Fig. 4, circuit of switches 136 and 138) and a bridge arm H2 (Fig. 4, circuit of switches 133 and 135) connected in parallel, a decoupling capacitor branch (Fig. 4, capacitor 144), and a resistive load (Fig. 4, load 146); and a midpoint (Fig. 4, node 128) of the bridge arm H1 (Fig. 4, circuit of switches 136 and 138) and a bridge arm H2 (Fig. 4, circuit of switches 133 and 135) being sequentially connected in series to an inductor Ls (Fig. 4, inductor 142), a resistor Rs (Fig. 4, resistor 404), and a power supply Us (Fig. 4, AC input voltage supply 102), and then connected to a midpoint (Fig. 4, node 126) of the bridge arm H2 (Fig. 4, circuit of switches 133 and 135).
 	Zhou et al fails to disclose wherein the decoupling capacitor branch is formed by two capacitors connected in series, a decoupling inductor being connected in series between a midpoint of the decoupling capacitor branch and a midpoint of the bridge arm H2.
 	However, Suntio et al discloses where a decoupling capacitor branch (Fig. 1, circuit of capacitors C1 and C2) is formed by two capacitors (i.e. capacitors C1 and C2 of Figure 1) connected in series, a decoupling inductor (Fig. 1, inductor L1) being (Fig. 1, node 2) of the decoupling capacitor branch (Fig. 1, circuit of capacitors C1 and C2) and a midpoint (Fig. 1, node 4) of a bridge arm H2 (Fig. 1, circuit of switches S1 and S3).
 	Therefore, it would have been obvious, to one having ordinary skill in the art, at the time the invention was being made, to have modified the circuit of Zhou et al, by including a decoupling capacitor branch, as taught by Suntio et al, in order to obtain a converter circuit capable of extracting maximum power from a power source. 

Allowable Subject Matter
8.	Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claims 2 and 4-5, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A control method of the multi-module single-phase device-multiplexing active power decoupling cascaded rectifier, comprising: 
 	adding up instantaneous voltages outputted by a controller as a total system voltage through direct current (DC)-side voltage closed-loop control; 
 	generating, according to a deviation between an instantaneous voltage PV of each cascaded H-bridge unit and a virtual average voltage, a DC bus voltage deviation modulation signal factor of each cascaded H-bridge unit; 
 	generating a grid-side current reference value according to the total system voltage, calculating a difference between a grid-side inductor current and the grid-side current -3-New U.S. Patent Application reference value, and generating a first modulation signal through a proportional resonance (PR) controller; 
 	generating a reference value of a decoupling inductor current according to an instantaneous power P, of each cascaded H-bridge unit, calculating a difference between the decoupling inductor current and the reference value of the decoupling inductor current, and generating a modulated wave signal of a bridge arm H2 of each cascaded H-bridge unit through the PR controller; 
 	generating a drive signal of the bridge arm H2 of each cascaded H-bridge unit after comparing the modulated wave signal of the bridge arm H2 of each cascaded H-bridge unit with a carrier signal; 
 	superimposing the modulated wave signal of the bridge arm H2 of each cascaded H-bridge unit onto the first modulation signal and then onto a respective DC bus voltage deviation modulation signal factor, to generate a modulated wave signal of a bridge arm H1 of each cascaded H-bridge unit; and 
 	generating a drive signal of the bridge arm H1 of each cascaded H-bridge unit based on the modulated wave signal of the bridge arm H1 of each cascaded H-bridge unit through a carrier phase-shifted modulation technology.


 	A control system of the multi-module single-phase device-multiplexing active power decoupling cascaded rectifier, comprising: 
 	a second direct current (DC) bus voltage control module, configured to add up instantaneous voltages outputted by a controller as a total system voltage through DC-side voltage closed-loop control; 
 	a voltage balance control module, configured to generate, according to a -4-New U.S. Patent Application deviation between an instantaneous voltage                         
                            
                                
                                    P
                                
                                
                                    
                                        
                                            V
                                            i
                                        
                                        -
                                    
                                
                            
                        
                    , of each cascaded H-bridge unit and an average voltage, a DC bus voltage deviation modulation signal factor of each cascaded H- bridge unit; 
 	a second unit power factor rectification module, configured to generate a grid- side current reference value according to the total system voltage, calculate a difference between a grid-side inductor current and the grid-side current reference value, and generate a first modulation signal through a proportional resonance (PR) controller; 
 	a second active power decoupling control module, configured to generate a reference value of a decoupling inductor current according to an instantaneous power                         
                            
                                
                                    P
                                
                                
                                    n
                                
                            
                        
                     of each cascaded H-bridge unit, calculate a difference between the decoupling inductor current and the reference value of the decoupling inductor current, and generate a modulated wave signal of a bridge arm H2 of each cascaded H-bridge unit through the PR controller; 
 	a rectification bridge arm modulation signal generation module, configured to superimpose the modulated wave signal of the bridge arm H2 of each cascaded H-bridge unit onto the first modulation signal and then onto a respective DC bus voltage deviation modulation signal factor, to generate a modulated wave signal of a bridge arm H1 of each cascaded H-bridge unit; 
 	a rectification bridge arm drive signal generation module, configured to generate a drive signal of the bridge arm H1 of each cascaded H-bridge unit based on the modulated wave signal of the bridge arm H1 of each cascaded H-bridge unit through a carrier phase-shifted modulation technology; and 
 	a decoupling bridge arm drive signal generation module, configured to generate a drive signal of the bridge arm H2 of each cascaded H-bridge unit after comparing the modulated wave signal of the bridge arm H2 of each cascaded H-bridge unit with a carrier -5-New U.S. Patent Application signal.

Regarding claims 7 and 9-10, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A control method of the single-phase device- multiplexing active power decoupling cascaded rectifier, comprising: 
 	generating a system voltage P in a circuit operation through direct current (DC) bus voltage closed loop control; 
 	respectively generating a grid-side current reference value and a reference value of a decoupling inductor current according to the system voltage P; 
 	calculating a difference between a grid-side inductor current and the grid-side current reference value, and generating a first modulation wave through a proportional -6-New U.S. Patent Application resonance (PR) controller; 
 	comparing the decoupling inductor current and the reference value of the decoupling inductor current, and generating a second modulation wave through the PR controller; 
 	superimposing the first modulation wave onto the second modulation wave for comparison with a carrier, and generating a first drive signal of a bridge arm H1 switching transistor that is used to drive rectification; and 
 	generating a second drive signal of a bridge arm H2 switching transistor that is used to drive decoupling and rectification after comparing the second modulation wave with the carrier.

Regarding claim 8, the prior art fails to disclose or suggest the emboldened and italicized features below:
A control system of the single-phase device-multiplexing active power decoupling cascaded rectifier, comprising: 
 	a first direct current (DC) bus voltage control module, configured to generate a system voltage P in a circuit operation through DC bus voltage closed loop control;
 	a first unit power factor rectification control module, configured to generate a grid-side current reference value according to the system voltage P, compare a grid-side inductor current with the grid-side current reference value, and generate a first modulation wave through a proportional resonance (PR) controller; 
 	a first active power decoupling control module, configured to generate a reference value of a decoupling inductor current according to the system voltage P, compare the decoupling inductor current with the reference value of the decoupling inductor current, and generate a second modulation wave through the PR controller; and 
 	a first drive signal generation module, configured to superimpose the first modulation wave onto the second modulation wave for comparison with a carrier, generate a -7-New U.S. Patent Application first drive signal of a bridge arm H1 switching transistor that is used to drive rectification, and generate a second drive signal of a bridge arm H2 switching transistor that is used to drive decoupling and rectification after comparing the second modulation wave with the carrier.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dujic et al (US 2013/0063981) deals with a multilevel converter and a control method for operating a multilevel converter, Chen et al (US 2018/0034359) deals with a high-efficiency fully soft-switching single-stage three-level (ss-3) power amplifier, Yu et al (US 2015/0171734) deals with an AC/DC converter with clamped boost and buck modes and DC output harmonic control, and Nakano (US 5,134,307) deals with an uninterruptible power supply apparatus and isolating method thereof.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838